Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-24 are pending in this application, which is a 371 of PCT/US2018/030979.

Information Disclosure Statement
The information disclosure statements filed 3/10/21, 2/4/21, 1/11/21, 10/16/20, 7/9/20, 7/1/20, 6/19/20, 3/25/20 have been considered but does not include a concise explanation of the relevance.  The examiner invites the applicant to point out the more relevant references from the 23 pages of IDSs.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 line 1, the term “low-k” is deemed a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 8, the phrase “the metal surface comprises TiN” is deemed vague and confusing as to whether a nitride such as TiN can be a metal.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0162214) in view of Xiao et al. (2013/0319290).
Thompson disclose a method of selective layer deposition (title) in which a first layer of film is deposited over a substrate having a first substrate surface and a second substrate surface in which one substrate surface can be a metal and the other a dielectric (0019-0020 and Figures 1A-1E).  The film deposition method is PEALD (0029) and the film can be a dielectric such as SiO2 (0021).
With respect to the precursors, they can vary depending on the desired final film.  For example, if a cobalt film is desired, a cobalt precursor and a reducing agent such as a hydrogen plasma would be utilized (0037-0038).  While the references teaches that a dielectric film such as SiO2 can be formed (0021), the prior art fails to specifically teach a silicon precursor.
Xiao teaches a method for depositing films using organoaminodisilane precursors (title) in which a silicon oxide film can be deposited by plasma enhanced atomic layer deposition (0028) by introducing and purging an organoaminodisilane precursor (0030-0031) and applying and purging an RF plasma (0032-0033) where the plasma can be hydrogen (0057).  It would have been obvious to utilize a silicon precursor in Thompson to form a silicon containing film with the expectation of success because Xiao teaches of using a silicon precursor to form a silicon containing film.
Regarding claim 2, the applicant requires that the second reactant reacts with the metal surface to reduce metal oxide.  Both Thompson and Xiao teach a second reactant of a hydrogen plasma (0038 and 0057, respectively), and thus would reduce metal oxide.
Regarding claims 3-4, the applicant requires that the second reactant reacts with the metal surface to remove oxygen.  Both Thompson and Xiao teach a second reactant of a hydrogen plasma (0038 and 0057, respectively), and thus would remove oxygen.
Regarding claim 5, Thompson teaches a dielectric surface of SiO2 (0080).

Regarding claim 8, Thompson teaches metal nitride (0020) and Xiao teaches TiN (0149)
Regarding claim 9, Thompson teaches SiO2 (0021).
Regarding claim 10, Thompson teaches HfO2 (0021).
Regarding claim 11, Thompson teaches SiN (0061).
Regarding claim 14, Thompson teaches a plasma pretreatment (0041, 0055).
Regarding claim 15, Thompson teaches 6 cycles (0080).

Claims 6, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0162214) in view of Xiao et al. (2013/0319290) and further in view of Haukka et al. (2015/0299848).  The combination of Thompson/Xiao fails to teach a low-k material.
Haukka teaches selective deposition (title) of a first material on a first surface of a substrate and a second material on a second surface of the same substrate (abstract).  In one embodiment, the first surface can be a low-k material or SiO2 (0034).  It would have been obvious to utilize a low-k material in the combination with the expectation of success because Haukka teaches of using a low-k material surface for selective deposition.
Regarding claim 16, Haukka teaches a passivation compound (0015).
Regarding claim 17, Haukka teaches HCOOH (0015).
Regarding claim 18, Haukka teaches passivating a dielectric surface (0031).
Regarding claim 19, Haukka teaches etching (0046).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0162214) in view of Xiao et al. (2013/0319290) and further in view of Li et al. (2013/0189790).  The combination of Thompson/Xiao fails to teach the appropriate precursor.
Li teaches a method of depositing silicon oxide (0041) using a precursor such as 3-methoxypropyltrimethoxysilane (0033).  It would have been obvious to utilize the precursor of Li in the combination with the expectation of success because Li teaches of using 3-methoxypropyltrimethoxysilane to form silicon oxide.

Claims 13, 20-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0162214) in view of Xiao et al. (2013/0319290) and further in view of Haukka et al. (2016/0222504).  The combination of Thompson/Xiao fails to teach beginning with the second reactant.
Haukka teaches selective deposition (title) in which the deposition cycle begins with contacting the surface of the substrate with the second reactant (0077).  It would have been obvious to begin with the second reactant in the combination with the expectation of success because Haukka teaches the conventionality of interchanging reactants in an ALD cycle.

	In independent claim 20, the applicant requires the formation of SiOC.  Haukka teaches carbon doped silicon oxide (SiOC).
	Regarding claim 21, the applicant requires a plasma of H2 and Ar.  Thompson teaches an H2 plasma and an Ar plasma (0038).  To utilize a combination of the two would have been obvious in the absence of a showing of unexpected results.
	Regarding claim 23, Thompson teaches a temperature of 100-400oC (0039).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0162214) in view of Xiao et al. (2013/0319290) and Haukka et al. (2016/0222504) and further in view of Swerts et al. (2013/0084700).  The combination of Thompson/Xiao remains silent on the power.
Swerts teaches of selectively depositing noble metals on metal/metal nitride substrates (title) by plasma enhanced ALD (0039) where the power ranges from 50 to 600W (0053).  It would have been obvious to use a power range of 50 to 600W in the combination with the expectation of success because Swerts teaches the conventionality of using a power range of 50 to 600W in a PEALD process.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.